         Case 1:21-cr-00021-DMT Document 25 Filed 05/07/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
Karina June Starr,                            )       Case No. 1:21-cr-021
                                              )
               Defendant.                     )

       Defendant was previously ordered detained pending trial. She is presently being housed at

the Heart of America Correctional and Treatment Center in Rugby, North Dakota.

       On May 4, 2021, defendant filed a Motion to Reconsider Detention Order. (Doc. No. 22).

Defendant has secured a placement at an inpatient treatment program in Bowling Green, Kentucky,

operated by JourneyPure. She requested to be released on May 7, 2021, so that she could travel to

and participate in the treatment program. She provided the court with a detailed travel itinerary.

She has made arrangement to fly to Nashville, Tennessee, where she would be met by staff from

JourneyPure and transported to JourneyPure’s treatment facility in Kentucky.

       On May 6, 2021, the court issued an order granting defendant’s motion and conditionally

releasing her on May 7, 2021. Minutes after the court had issued its order, defendant filed a motion

requesting the court to amend it, advising that she had rescheduled her flight to Nashville for May

10, 2021, at 5:57 PM CDT.

       The court GRANTS defendant’s motion to amend its May 6, 2021, order. (Doc. No. 24).

Defendant shall be released no earlier than 12:00 noon on May 10, 2021, to her father, Kenneth

Starr, for transport to location for a rapid COVID test and then to the airport in Minot, from where

she will depart for Nashville. Upon arriving in Nashville, defendant shall travel Bowling Green,

                                                  1
         Case 1:21-cr-00021-DMT Document 25 Filed 05/07/21 Page 2 of 3




Kentucky, as planned and report to JourneyPure’s treatment facility. While on release, defendant

shall comply with the following conditions:

       (1)    Defendant shall not violate federal, state, tribal, or local law while on release.

       (2)    Defendant shall appear in court as required and surrender for any sentence imposed.

       (3)    Defendant shall refrain from the use of alcohol; any use or possession of a narcotic

              drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

              unless prescribed by a licensed medical practitioner, and any use of inhalants.

              Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

              Services Officer to verify compliance. Failure or refusal to submit to testing or

              tampering with the collection progress or specimen may be considered the same as

              a positive test.

       (4)    Defendant shall not possess a firearm, destructive device, or other dangerous

              weapon.

       (5)    Defendant shall reside JourneyPure’s treatment facility, fully participate in its

              programming, and comply with all of its rules and regulations. Upon her arrival, she

              shall contact Pretrial Services Officer Bobby Wiseman at (701) 530-2414. She shall

              thereafter check in with the Pretrial Services Office as it directs.

       (6)    Defendant shall sign all releases of information requested by the Pretrial Services

              Officer so that her progress and participation in treatment may be monitored.

       (7)    Upon her discharge from the treatment program, defendant shall immediately return

              Bismarck, North Dakota, and report to the United States Marshal's office with the

              understanding that she shall be detained pending further order of the court.


                                                 2
  Case 1:21-cr-00021-DMT Document 25 Filed 05/07/21 Page 3 of 3




(8)    At least four days before her discharge, or upon termination from, the inpatient

       program, defendant shall provide the Pretrial Services Office with her travel itinerary

       back to North Dakota.

IT IS SO ORDERED.

Dated this 7th day of May, 2021.
                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                         3
